Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.  

Claim 1is directed to a  computer-implemented method for automatically generating cancer registry records, the method comprising: 
obtaining, by processor circuitry, a plurality of rules that associate medical information with respective one or more cancer registry codes to generate a cancer registry record as a function of patient health records; 
obtaining, by the processor circuitry, one or more electronic health records associated with a patient that include cancer related treatment information; 
processing, by the processor circuitry, the cancer related treatment information in the one or more electronic health records to automatically obtain a set of medical information that is associated with the one or more electronic health records of the patient; 
automatically retrieving, based on the plurality of rules, a set of cancer registry codes corresponding to the set of medical information; 
in response to automatically obtaining the set of medical information and automatically retrieving the set of cancer registry codes, automatically creating a new 
determining, based on at least one of the rules, that data in a first field in the new cancer registry record is inconsistent with data in a second field in the new cancer registry record; 
accessing additional cancer related treatment information from the one or more electronic health records to verify that the data in at least one of the first or second fields is correct, the accessing comprising: 
retrieving at least one of a first type of data or a second type of data from the one or more electronic health records; 
determining that the first type of data or the second type of data corresponds to a first patient parameter; and 
adjusting the data in the first field to represent the first patient parameter or flagging the data in the first field for review in response to determining that the data in the first field indicates a second patient parameter and that the first type of data or the second type of data corresponds to the first patient parameter, and 
updating the data in at least one of the first or second fields based on the additional cancer related treatment information
For claim rejection under 35USC 101, the current invention recites “ZZZZZZZZZZ”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 

Claim 1 closely relates to Orf et al. (US. 20120304054 hereinafter Orf) in view of Riskin et al. (US. 20140330586A1 hereinafter Riskin) and further in view of Falchuk et al. (US 20080275732A1 hereinafter Falchuk). Orf discloses clinical assessment and noting to support clinician workflows. Riskin discloses system and methods for processing patient information. Falchuk discloses using patterns of medical treatment codes to determine when further medical expertise is called for.
However, the prior arts do not disclose determining that the first type of data or the second type of data corresponds to a first patient parameter; and adjusting the data in the first field to represent the first patient parameter or flagging the data in the first field for review in response to determining that the data in the first field indicates a second patient parameter and that the first type of data or the second type of data corresponds to the first patient parameter, and updating the data in at least one of the first or second fields based on the additional cancer related treatment information. 
The closest foreign prior art of "WO 2017160735A1” discloses the master terminology data model contains a mapping of one or more terminology structures. However, the reference does not disclose  determining that the first type of data or the 
 
The NPL reference “Cancer in Pacific people in New Zealand”” discloses the cancer incidence rates among Pacific people. The linked census-cancer registration used to calculate age-standarized cancer incidence rates. 
However, the NPL reference does not disclose determining that the first type of data or the second type of data corresponds to a first patient parameter; and adjusting the data in the first field to represent the first patient parameter or flagging the data in the first field for review in response to determining that the data in the first field indicates a second patient parameter and that the first type of data or the second type of data corresponds to the first patient parameter, and updating the data in at least one of the first or second fields based on the additional cancer related treatment information. 

Claims 2-6, 8-12, 14 are dependent from claim 1 and are allowed as the same reason given above 
Claims 13, 15-18, 20 incorporate all the limitations of claims 1-6, 8-12, 14 and are allowed as the same reason given above 
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686